Case
 Case1:19-cv-20686-KMW
      1:19-cv-25277-BB Document
                        Document12-4
                                 34-4 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket03/25/2020
                                                              03/24/2020 Page
                                                                          Page11ofof44




            Supreme Court of Florida
                                      No. AOSC20-13


   IN RE:      COVID-19 EMERGENCY PROCEDURES IN THE FLORIDA
               STATE COURTS


                             ADMINISTRATIVE ORDER

         WHEREAS the World Health Organization (WHO), the federal Centers for

   Disease Control and Prevention (CDC), and the Florida State Emergency

   Operations Center have devised systems to detect and monitor the outbreak of the

   Coronavirus Disease 2019 (COVID-19), a severe acute respiratory illness that can

   spread among humans through respiratory transmission; and

         WHEREAS the WHO has declared COVID-19 a pandemic, the Governor of

   Florida has declared a state of emergency exists, and the Surgeon General and

   State Health Officer have declared a public health emergency exists, and the

   Florida State Courts System must, therefore, in an abundance of caution, take steps

   to mitigate the effects of COVID-19 on the courts and court participants; and

         WHEREAS mitigating the effects of COVID-19 is a high priority in the

   Florida State Courts System; and




                                                                          Exhibit D
Case
 Case1:19-cv-20686-KMW
      1:19-cv-25277-BB Document
                        Document12-4
                                 34-4 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket03/25/2020
                                                              03/24/2020 Page
                                                                          Page22ofof44




         WHEREAS it is the intent of this order temporarily to suspend grand jury

   proceedings, jury selection proceedings, and criminal and civil jury trials, and to

   temporarily suspend procedural requirements and limitations that could hinder

   efforts to mitigate the effects of COVID-19 on the courts, court participants, and

   all the people of Florida; and

         WHEREAS it is the intent of this order to suspend the speedy trial procedure

   as stated herein in the manner described in Sullivan v. State, 913 So. 2d 762 (Fla.

   5th DCA 2005), and State v. Hernandez, 617 So. 2d 1103 (Fla. 3rd DCA 1993);

   and

         WHEREAS, a public health emergency currently exists in the Florida State

   Courts System that requires mitigation of its effects by adopting “social

   distancing” measures meant to reduce the increase in person-to-person

   transmission of the virus that causes COVID-19;

         NOW THEREFORE, pursuant to the administrative authority conferred

   upon me by article V, section 2(b) of the Florida Constitution and Florida Rules of

   Judicial Administration 2.205(a)(2)(B)(iv) and 2.205(a)(2)(B)(v),

         IT IS ORDERED that:

         1.     All chief judges of the circuit and district courts shall continue

   ongoing efforts to mitigate the effects of COVID-19 on the courts and court




                                            -2-
Case
 Case1:19-cv-20686-KMW
      1:19-cv-25277-BB Document
                        Document12-4
                                 34-4 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket03/25/2020
                                                              03/24/2020 Page
                                                                          Page33ofof44




   participants and to prepare to activate and implement continuity of operations

   (COOP) plans to address the public health emergency.

         2.       All grand jury proceedings, jury selection proceedings, and criminal

   and civil jury trials are suspended during the period beginning Monday, March 16,

   2020, through Friday, March 27, 2020, or as provided by subsequent order.

   However, a proceeding that has been commenced may proceed to completion if the

   presiding judge, with approval of the chief judge, determines that completion of

   the proceeding without delay is required by the interests of justice. In addition, the

   requirements of the double jeopardy clause must be considered in criminal

   proceedings.

         3.       All time periods involving the speedy trial procedure, in criminal and

   juvenile court proceedings, are suspended from the close of business on Friday,

   March 13, 2020, until the close of business on Monday, March 30, 2020, or as

   provided by subsequent order.

         4.       The suspension of time limits under the speedy trial procedure

   restores additional days equal to the number stated herein.

         5.       All rules of procedure, court orders, and opinions applicable to court

   proceedings that limit or prohibit the use of communication equipment for the

   conducting of proceedings by remote electronic means are suspended from the

   close of business on Friday, March 13, 2020, until the close of business on Friday,


                                             -3-
Case
 Case1:19-cv-20686-KMW
      1:19-cv-25277-BB Document
                        Document12-4
                                 34-4 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket03/25/2020
                                                              03/24/2020 Page
                                                                          Page44ofof44




   March 27, 2020, or as provided by subsequent order. However, the requirements

   of the confrontation clause must be met in criminal proceedings.

           6.     During the duration of this order, the chief judge of each judicial

   circuit is authorized to establish temporary procedures for the use, to the maximum

   extent feasible, of communication equipment for the conducting of proceedings by

   remote electronic means, as are necessary in their respective circuits due to the

   public health emergency.

           7.     Additional orders extending or modifying these measures will be

   issued as warranted by changing circumstances during the public health

   emergency.

           DONE AND ORDERED at Tallahassee, Florida, on Friday, March 13,

   2020.
                                                AOSC20-13 3/13/2020
                                            _____________________________
                                            Chief Justice Charles T. Canady
                                               AOSC20-13 3/13/2020


   ATTEST:



    AOSC20-13 3/13/2020
   ______________________________
   John A. Tomasino, Clerk of Court
      AOSC20-13 3/13/2020




                                             -4-
